Upon reviewing the judgment of affirmance rendered in this cause on a former day of the term, we are of the opinion that the court erred in affirming the judgment appealed from, to this extent: One item of the account sued on was for the sum of $494.63, paid by plaintiffs on October 18, 1890, in full of balance due on the note of Yeager  Flato for $671.63, payable to the order of Naumberg, Kraus, Lauer  Co. Prior to the payment of this balance, the firm of Yeager  Flato had been dissolved, and the account current between that firm and appellees had been closed. As to this item, we think the appellants' plea of privilege should have been allowed by the trial court. Our judgment of affirmance is therefore set aside, and the judgment of the District Court will be reformed by deducting from the sum adjudged for appellees the item of $494.63, with interest on that amount at the rate of 6 per centum per annum from the 1st of January, 1891, to the 18th of March, 1893, the day on which the judgment was rendered. In every other respect the judgment will be affirmed, and as here reformed, it will bear interest at the rate of 6 per centum per annum from the 18th of March, A.D. 1893.
Reformed and affirmed. *Page 551